        Case 2:98-cr-00309-KJD-RJJ Document 314 Filed 02/07/20 Page 3 of 3




 1                         UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,
 4                                            Case No. 2:98-cr-00309-KJD-RJJ-2
                  Plaintiff,
 5                                            Order Granting Third
                                                              Second Joint
           v.                                 Stipulation to Extend Supplemental
 6                                            Briefing Schedule
 7   Hakim Mohammed Williams,

 8                Defendant.
 9
10         Based on the stipulation of counsel, the Court finds that good cause exists
11   to extend the supplemental briefing. IT IS HEREBY ORDERED that Petitioner
12   Williams’s supplement brief or motion for leave to amend the motion to vacate be
13   filed February 18, 2020; the Government’s supplemental brief or response to be
14   filed March 18, 2020; and Petitioner Williams’s optional reply to be filed no later
15   than April 1, 2020.
16         DATED: February ____,
                           18 2020.

17
18                                           UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26



                                              3
